DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment filed on 05/05/2020.   The applicant(s) amended claims 1-4, 6, 9-10, 12-15, 17-18 and 20, and canceled claims 7-8, 16 and 19 (see the amendment: pages 2-7).
The examiner withdrew previous claim rejection under 35 USC 101, because the applicant amended the corresponding claim(s), for which the examination of 101 rejection is based on “2019 Revised Patent Subject Matter Eligibility Guidance” (publicly available at: https://www. uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject).
	The examiner withdrew previous claim rejection under 35 USC 102/103, because the applicant amended the corresponding independent claim(s) by adding limitations of their dependent claim(s) that were indicated as allowable if rewritten in an independent form in previous office action filed on 03/29/2022, so as to overcome previous prior art rejection.  

Allowable Subject Matter
Claims 1-6, 9-15, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14 and 20, the instant application is directed to a device (i.e. information processor) and non-transitory computer-readable medium for information processing by using voice recognition to control movement of an autonomous mobile body.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
(for claim 1 and 20)
…control  a motion of an autonomous mobile body acting on a basis of recognition processing; 
in a case where a target sound that is a target voice for voice recognition processing is detected, move the autonomous mobile body to a position, around an approach target, where an input level of a non-target sound that is not the target voice becomes lower, the approach target being determined on a basis of the target sound;
control the motion of the autonomous mobile body on a basis of a noise map of a region surrounding the autonomous mobile body, the region including at least a subregion that includes an indication of a presence of the non-target sound and the indication includes information of a noise source that emits the non-target sound, and 
control the motion of the autonomous mobile body on a basis of an avoidance priority of the noise source.”   
(for claim 14)
“…collect sounds of a region surrounding an autonomous mobile body; 
create a noise map on a basis of non-target sounds collected from the region, the region including at least a subregion that includes an indication of a presence of at least one non- target sound and the indication includes information of a noise source that emits the at least one non-target sound; 
dynamically update the noise map on a basis of the non-target sounds collected from the region, 
control the motion of the autonomous mobile body on a basis of the noise map and on a basis of an avoidance priority of the noise source; 
control a motion of an autonomous mobile body acting on a basis of recognition processing; and 
in a case where a target sound that is a target voice for voice recognition processing is detected, move the autonomous mobile body to a position, around an approach target, where an input level of the at least one non-target sound becomes lower, the approach target being determined on a basis of the target sound.”  

The prior art of record, SATO et al. (US 2005/0195989), CELIKEL et al. (US 2019/0331522) and SUGIYAMA et al. (US 2009/0210227), provided numerous related teachings and techniques of using speech processing (such as recognition and synthesis) for interactions between human and robot to control/operate movement of the robot including: providing robot to control movable portions of robot body operation based on recognition result from the voice recognition circuit, performing  voice recognition on received acoustic signal (target signal) to move robot body closer to the position of the person and/or to move away from a noise source based on detected target sound or acoustic signals from microphones; providing collecting data around a noise source and obtaining noise map based on localized noise source with sound intensity; and performing voice recognition for an audio signal during a voice period, measuring a current distance between the user and an voice input module, calculating a recommended distance range, in which being estimated that an S/N ratio exceeds a threshold, based on the voice characteristic.  However, the combined features as claimed, are not anticipated by, nor made obvious over the prior art of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
June 4, 2022
/QI HAN/Primary Examiner, Art Unit 2659